UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 09891 Dreyfus Opportunity Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2013-June 30, 2014 Item 1. Proxy Voting Record Dreyfus Opportunity Funds Dreyfus Natural Resources Fund ALAMOS GOLD INC. Ticker: AGI Security ID: 011527108 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director Anthony Garson For For Management 2.2 Elect Director David Gower For For Management 2.3 Elect Director John A. McCluskey For For Management 2.4 Elect Director Paul J. Murphy For For Management 2.5 Elect Director Kenneth G. Stowe For For Management 2.6 Elect Director David Fleck For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony R. Chase For For Management 1b Elect Director Kevin P. Chilton For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Peter J. Fluor For For Management 1e Elect Director Richard L. George For For Management 1f Elect Director Charles W. Goodyear For For Management 1g Elect Director John R. Gordon For For Management 1h Elect Director Eric D. Mullins For For Management 1i Elect Director R. A. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder 5 Report on Financial Risks of Climate Against Against Shareholder Change ARCELORMITTAL Ticker: MT Security ID: L0302D129 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: APR
